Citation Nr: 0815608	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-35 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 2003 to January 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In January 2006, the veteran withdrew his request for a 
hearing before an RO hearing officer.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not more than mild in 
severity.

2.  The veteran does not currently have a chronic low back 
disability. 


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in May 2005and October 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claims.  A March 2006 
notice letter advised the veteran that the evidence needed to 
show that his disabilities were worse in severity including 
evidence addressing the impact of his condition on employment 
and the severity and duration of his symptoms.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The veteran was 
also provided with notice of the information and evidence 
needed to establish an effective date for his disabilities in 
the March 2006 notice letter.  The pertinent rating criteria 
for his service connected hemorrhoid disability were provided 
in the October 2005 statement of the case.  

Moreover, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for his 
hemorrhoid disability.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's VA treatment records and a VA examination report.  
Also, the veteran's original service medical records are not 
available according to a formal finding made by the RO; 
however, the veteran has submitted a copy of these records.  
In January 2006 the veteran indicated that he had no other 
evidence to submit. 

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting pertinent 
medical evidence.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The service medical records show that in September 2004, the 
veteran complained of pain in the middle of his back and on 
the left side.  The physical examination revealed painful 
range of motion in all planes, and there was tenderness to 
palpation in the left flank.  The examiner noted an 
assessment of back pain, rule out kidney stone versus 
musculoskeletal back pain.  A follow-up record dated in 
October 2004 showed that the veteran reported that he was no 
longer experiencing back pain.   

After service, the veteran underwent a VA examination in 
September 2005.  The veteran reported that he had had low 
back pain off and on since September 2004, which occurs after 
getting into bed at night.  The pain always is resolved on 
awakening, and he never has pain during the day or when awake 
and active. The physical examination revealed that the 
veteran's posture, gait, and curvature of the spine were 
normal.  There was no palpable spasm and range of motion was 
full in all planes, without pain.  The neurological exam was 
normal.  The examiner concluded that the examination of the 
lumbar spine was normal.  X-rays of the lumbar spine were 
also normal. 

VA treatment records dated from April 2005 to January 2006 
noted no relevant complaints or findings.  

While the veteran was treated in service for back pain 
(although at that time it was confined to the middle of the 
back and left flank), the medical evidence of record shows 
that the veteran does not currently have a chronic disability 
of the low back. The mere fact of in-service complaints of 
back pain is not enough.  There must be a chronic disability 
resulting from those complaints.  Moreover, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence 
of a current disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render medical diagnoses.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
service connection for a low back disorder is not warranted.  

II.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1 (2007).  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 
4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the appealed July 2005 rating decision, the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable evaluation under Diagnostic Code 7336, 
effective January 30, 2005, the day following the veteran's 
discharge from service.  

Hemorrhoids, both external and internal, are evaluated under 
Diagnostic Code 7336.  A noncompensable rating is assigned 
when there is evidence of mild or moderate hemorrhoids.  A 10 
percent rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2007).

The service medical records show that the veteran was 
diagnosed and treated for hemorrhoids in October 2004.  The 
examiner described the hemorrhoids as mild and nonthrombosed.  

The September 2005 VA examination report shows the veteran 
complained that he had had intermittent hemorrhoid symptoms 
since November 2004.  He maintained that he treated his 
hemorrhoids with Preparation H, which helped minimize the 
frequency and intensity of symptoms.  He now had symptoms 
approximately once a month, which consisted of minimal 
bleeding that quickly resolved.  The examiner reported that 
the physical examination revealed no visible hemorrhoids.  

VA treatment records dated from April 2005 to January 2006 
noted no relevant complaints or findings.  

The veteran has no visible hemorrhoids according to the VA 
examiner.  In addition, according to statements made by the 
veteran to the examiner, he essentially only requires minimal 
periodic treatment consisting of an over-the-counter topical 
cream.  Thus, the evidence shows that the veteran's 
hemorrhoids continue to be nonthrombosed and no more than 
mild in severity as initially described in the service 
medical records.  Accordingly, the Board finds that the 
symptoms associated with the veteran's hemorrhoids do not 
meet the criteria associated with a 10 percent rating under 
Diagnostic Code 7336.    

The veteran's hemorrhoid disability has not been shown to be 
manifested by greater than the criteria associated with the 
rating assigned under the designated diagnostic code during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned rating is 
appropriate for the entire period of the veteran's appeal.  
See Fenderson, supra.

The Board has also considered whether the veteran's 
hemorrhoid disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability, in and 
of itself, has not been shown to objectively interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. Therefore, 
the Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disorder is denied.

An initial compensable evaluation for hemorrhoids is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


